DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/2016/2021 has been entered.
 
Response to Amendment
Claims 1, 16, and 20 have been amended. Claims 4-5, 7-10, 12-15 and 17-19 have been cancelled. Claims 1-3, 6, 11, 16, and 20 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 09/27/2020, with respect to the rejection of claims 1, 11, and 20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chuang (US 20180041769 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 20180041769 A1) in view of Francois (US 20130101040 A1).
Chuang teaches a method for decoding an image, the image comprising:
decoding an initial motion vector index information indicating a merge candidate used an initial motion vector for deriving a refined motion vector (the decoder can signal a starting candidate index that is used to select a starting MV from a MV candidate list [0067].);
deriving an initial motion vector, based the initial motion vector index information, from a merge candidate list of a current block ([0013] In some examples, the method includes receiving a signal indicative of a starting candidate index for a starting motion vector candidate list, and using the received signal to calculate the new motion vector.);
deriving a refined motion vector indicating a position in a cross shape region which is determined based on a position indicated by the initial motion vector (the new motion vector is a refined motion vector [0008]; [0073] In PMVD MV searching, a MV search method can be predefined (e.g., a three step diamond search). For example, for a diamond search, the step size of the first step diamond search is half of one pixel (half-pixel). The step size of the second step cross search is one quarter of one pixel (quarter-pixel). The step size of the third step cross search is 1/8 of one pixel (1/8pixel).); and
Chuang does not teach the following limitation, however, Francois teaches generating a prediction block of the current block using the refined motion vector (a prediction block motion compensated by the candidate motion vector MV.sub.ct modified by the corrective motion vector .DELTA.MV. [0051]), 
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Francois and apply them to Chuang. One would be motivated as such as to enable the coding efficiency to be increased, i.e. to reduce the coding cost of a sequence of images at a constant quality or to increase the quality of the reconstructed sequence of images for a given coding cost (Francois: [0032]).


Regarding claim 2, Chuang in view of Francois teaches the method of claim 1. Francois teaches wherein the deriving of the initial motion vector comprises deriving a motion vector of a merge candidate corresponding to a predetermined number of the merge candidate list as the initial motion vector, in response to the initial motion vector index information not being decoded ([0017] According to a first embodiment of the invention, the step of determination of at least one candidate motion vector comprises the following steps of: [0018] determining at least two candidate motion vectors, [0019] merging the at least two candidate motion vectors into a merged motion vector, and [0020] selecting among the at least two candidate motion vectors, the motion vector closest to the merged motion vector.). The same motivation used to combine Chuang in view of Francois in claim 1 is applicable.

Regarding claim 3, Chuang in view of Francois teaches the method of claim 2. Francois teaches wherein the merge candidate corresponding to the predetermined number is the first merge candidate of the merge candidate list ([0018] determining at least two candidate motion vectors, [0019] merging the at least two candidate motion vectors into a merged motion vector). The same motivation used to combine Chuang in view of Francois in claim 1 is applicable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Francois further in view of Zheng (US 20130114717 A1).
Regarding claim 6, Chuang in view of Francois teaches the method of claim 11.
Chuang in view of Francois does not teaches the following limitation, however, Zheng teaches the obtaining merge mode usage information; and obtaining merge mode based motion vector refine usage information based on the merge mode usage information (9. The method of claim 1, further comprising: coding the current portion of the current video frame using a merge mode, wherein motion information for the merge mode is determined based on the candidate list.)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zheng and apply them to Chuang in view of Francois. One would be motivated as such as to improve encoding/decoding efficiency by using motion information.

Regarding claims 11 and 16, the method for encoding an image of claims 11 and 16 are rejected under the same arts and evidence used to reject the method for decoding an image of claim 1-3 and 6.
Regarding claim 20, the apparatus of claim 20 is rejected under the same arts and evidence used to reject the method for decoding an image of claim 1-3 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486